                 Case 20-43597                       Doc 1       Filed 07/20/20 Entered 07/20/20 03:25:31                                       Main Document
                                                                              Pg 1 of 26
    Fill in this information to identify the case:


    United States Bankruptcy Court for the District of Eastern District of Missouri

    Case number (if known):                                        Chapter 11

                                                                                                                                                                   Check if this is an
                                                                                                                                                                    amended filing



   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                   04/20

   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
   number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

   1.   Debtor’s name                                   Briggs & Stratton Corporation


   2.   All other names debtor used                     Briggs & Stratton Power Products Group, LLC
        in the last 8 years                             Briggs & Stratton Power Products, LLC
        Include any assumed names, trade
                                                        Briggs & Stratton Power Products Group
        names, and doing business as
        names




   3.   Debtor’s federal Employer
        Identification Number (EIN)                     XX-XXXXXXX


   4.   Debtor’s address                                Principal place of business                                             Mailing address, if different from principal place
                                                                                                                                of business


                                                        12301        W. Wirth Street
                                                        Number       Street                                                     Number                     Street


                                                                                                                                P.O. Box 702
                                                                                                                                P.O. Box


                                                        Wauwatosa                     WI                   53222                Milwaukee                  WI                53201
                                                        City                          State                ZIP Code             City                       State             ZIP Code

                                                                                                                                Location of principal assets, if different from
                                                                                                                                principal place of business
                                                        United States of America
                                                        County
                                                                                                                                Number             Street




                                                                                                                                City               State              ZIP Code



   5.   Debtor’s website (URL)                          https://www.basco.com/


   6.   Type of debtor                                  ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                        ☐ Partnership (excluding LLP)
                                                        ☐ Other. Specify:

Official Form 201                                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     Page 1
                Case 20-43597              Doc 1         Filed 07/20/20 Entered 07/20/20 03:25:31 Main Document
Debtor          Briggs & Stratton Corporation                         Pg 2 of 26    Case number (if known) 20-_____ ( )
                Name




                                                 A. Check one:
 7.      Describe debtor’s business
                                                 ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                                 ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                 ☒   None of the above


                                                 B. Check all that apply:
                                                 ☐ Tax- exempt entity (as described in 26 U.S.C. § 501)
                                                 ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                 ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                 C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                    http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3353 – Electrical Equipment Manufacturing

 8.      Under which chapter of the
                                                 Check one:
         Bankruptcy Code is the
         debtor filing?                          ☐ Chapter 7
                                                 ☐ Chapter 9
                                                 ☒ Chapter 11. Check all that apply:
         A debtor who is a “small business                        ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
         debtor” must check the first sub-box.                      and its aggregate noncontingent liquidated debts (excluding debts owed to
         A debtor as defined in § 1182(1)                           insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
         who elects to proceed under                                attach the most recent balance sheet, statement of operations, cash-flow
         subchapter V of chapter 11 (whether                        statement, and federal income tax return or if any of these documents do
         or not the debtor is a “small                              not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
         business debtor”) must check the                         ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
         second sub-box.
                                                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                    are less than $7,500,000 and it chooses to proceed under Subchapter V of
                                                                    Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                    sheet, statement of operations, cash-flow statement, and federal income tax
                                                                    return or if any of these documents do not exist, follow the procedure in 11
                                                                    U.S.C. § 1116(1)(B).
                                                                  ☐ A plan is being filed with this petition.
                                                                  ☐ Acceptances of the plan were solicited prepetition from one or more classes
                                                                    of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                    the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                    Securities Exchange Act of 1934. File the Attachment to Voluntary Petition
                                                                    for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form
                                                                    201A) with this form.
                                                                  ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                    1934 Rule 12b-2.
                                                 ☐ Chapter 12
 9.      Were prior bankruptcy cases             ☒ No
         filed by or against the debtor
                                                 ☐ Yes        District                       When                          Case number
         within the last 8 years?
                                                                                                           MM/ DD/ YYYY
         If more than 2 cases, attach a
         separate list.
                                                              District                       When                          Case number
                                                                                                           MM / DD/ YYYY




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 2
                Case 20-43597                 Doc 1         Filed 07/20/20 Entered 07/20/20 03:25:31 Main Document
Debtor           Briggs & Stratton Corporation                           Pg 3 of 26    Case number (if known) 20-_____ ( )
                 Name


 10. Are any bankruptcy cases                     ☐ No
     pending or being filed by a
                                                  ☒ Yes          Debtor         See Schedule 1                                  Relationship    See Schedule 1
     business partner or an
     affiliate of the debtor?                                    District       Eastern District of Missouri                    When            July 20, 2020
         List all cases. If more than 1,                                                                                                        MM / DD/ YYYY
                                                                 Case number, if known
         attach a separate list.



   11. Why is the case filed in this              Check all that apply:
       district?
                                                  ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                       district.
                                                  ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or have
                                                  ☒ No
     possession of any real
     property or personal property                ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     that needs immediate
     attention?                                              Why does the property need immediate attention? (Check all that apply.)
                                                            ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                                  health or safety.

                                                                  What is the hazard?
                                                            ☐     It needs to be physically secured or protected from the weather.
                                                            ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                                  without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                                  securities-related assets or other options).


                                                             ☐ Other


                                                            Where is the property?
                                                                                                Number                Street


                                                                                                City                           State            ZIP Code
                                                            Is the property insured?
                                                                                                ☐ No
                                                                                                ☐ Yes. Insurance agency
                                                                                                         Contact Name
                                                                                                         Phone




                  Statistical and administrative information



   13. Debtor’s estimation of                 Check one:
       available funds                        ☒     Funds will be available for distribution to unsecured creditors.
                                              ☐     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of                    ☐     1-49                                    ☐     1,000-5,000                          ☒   25,001-50,000
       creditors                              ☐     50-99                                   ☐     5,001-10,000                         ☐   50,001-100,000
          (on a consolidated basis with all   ☐     100-199                                 ☐     10,001-25,000                        ☐   More than 100,000
          affiliated debtors)
                                              ☐     200-999



Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        Page 3
                Case 20-43597                Doc 1       Filed 07/20/20 Entered 07/20/20 03:25:31                                      Main Document
                                                                      Pg 4 of 26
Debtor         Briggs & Stratton Corporation                                                               Case number (if known) -=-20
                                                                                                                                      =-----L-'----
                                                                                                                                                   --
               Name


  15. Estimated assets                       D   $0-$50,000                            D     $1,000,001-$10 million                     $500,000,001-$1 billion
         (on a consolidated basis with all   D   $50,001-$100,000                      D     $10,000,001-$50 million             181    $1,000,000,001-$10 billion
         affi !lated debtors)
                                             D   $100,001-$500,000                     D     $50,000,001-$100 million            0      $10,000,000,001-$50 billion
                                             0   $500,001-$1 million                   0     $100,000,001-$500 million           D      More than $50 billion

  16. Estimated liabilities                  0   $0-$50,000                            D     $1,000,001-$10 million              D      $500,000,001-$1 billion
         (on a consolidated basis with all   D   $50,001-$100,000                      0     $10,000,001-$50 million             181    $1,000,000,001-$10 billion
         affiliated debtors)
                                             D   $100,001-$500,000                     0     $50,000,001-$100 million            D      $10,000,000,001-$50 billion
                                             D   $500,001-$1 million                   0     $100,000,001-$500 million           D      More than $50 billion



                Request for Relief, Declaration, and Signatures


 WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                  up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
     17. Declaration and signature of                   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
         authorized representative of                   this petition.
         debtor
                                                        I have been authorized to file this petition on behalf of the debtor.

                                                        I have examined the information in this petition and have a reasonable belief that the information is
                                                        true and correct.
                                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                            Executed on     July 20, 2020
                                                                            MM/DD /YYYY



                                                   JC                                                                   Mark A. Schwertfeger
                                                             Signature of authorized�sentative of                       Printed name
                                                             debtor

                                                             Senior Vice President and Chief
                                                             Financial Officer
                                                             Title


     18. Signature of attorney                   JC                               /s/ Robert E. Eggmann                Date     July 20, 2020
                                                                 Signature of attorney for debtor                               MM/00/YYYY

                                                          Robert E. Eggmann                                            Ronit J. Berkovich
                                                         Printed Name

                                                         Carmody MacDonald P.C.                                        Weil, Gotshal & Manges LLP
                                                         Firm Name

                                                          120   S. Central Avenue, Suite        1800                   767 Fifth Avenue
                                                         Address

                                                         St. Louis, Missouri 63105                                     New York, New York      10153
                                                          City/State/Zip

                                                         (314} 854-8600                                                (212} 310-8000
                                                          Contact Phone

                                                         ree@carmodymacdonald.com                                      Ronit.Berkovich@weil.com
                                                          Email Address

                                                         #37374MO                                        Missouri
                                                          Bar Number                          State


                                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            Page4
Case 20-43597       Doc 1    Filed 07/20/20 Entered 07/20/20 03:25:31             Main Document
                                          Pg 5 of 26


                                             Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

           On the date hereof, each of the affiliated entities listed below (including the debtor in
this chapter 11 case, collectively, the “Debtors”) filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the
Eastern District of Missouri. The Debtors have filed a motion requesting that the chapter 11
cases of these entities be consolidated for procedural purposes only and jointly administered
pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.

                                           COMPANY
                         Briggs & Stratton Corporation
                         Billy Goat Industries, Inc.
                         Allmand Bros., Inc.
                         Briggs & Stratton International, Inc.
                         Briggs & Stratton Tech, LLC
Case 20-43597         Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                  Main Document
                                              Pg 6 of 26


                                  RESOLUTIONS ADOPTED BY
                                 THE BOARD OF DIRECTORS OF
                              BRIGGS & STRATTON CORPORATION
                              AT A MEETING HELD ON JULY 19, 2020

                  WHEREAS, the board of directors (the “Board”) of Briggs & Stratton Corporation, a
Wisconsin corporation (the “Company”), has reviewed and had the opportunity to ask questions about the
materials presented by the management and the legal and financial advisors of the Company regarding the
liabilities and liquidity of the Company, the strategic alternatives available to it and the impact of the
foregoing on the Company’s businesses; and

                 WHEREAS, the Board has had the opportunity to consult with the management and the
legal and financial advisors of the Company to fully consider each of the strategic alternatives available to
the Company; and

                 WHEREAS, the Board believes that commencing the Chapter 11 Cases (as defined
below) is in the best interests of the Company; and

                 WHEREAS, it is proposed that the Company and certain of its direct wholly-owned
subsidiaries (together with the Company, the “Sellers”) enter into a Stock and Asset Purchase Agreement
(the “SAPA”) with Bucephalus Buyer, LLC (the “Buyer”), consistent with the form thereof discussed
with the directors of the Company prior to and on the date hereof, pursuant to which, among other things,
(i) the Buyer will act as a “stalking horse” bidder in the Court-supervised sale process for the business and
assets of the Sellers and (ii) subject to the receipt of higher or better offers in accordance with the Bidding
Procedures Order (as defined in the SAPA) as well as the approval of the Bankruptcy Court (as defined
below) and other customary conditions set forth in the SAPA, the Buyer will purchase, acquire and
assume from the Sellers the Acquired Assets, the Acquired Equity Interests and the Assumed Liabilities
(each as defined in the SAPA), in each case as set forth in the SAPA, for a cash purchase price of
$550,000,000 subject to certain adjustments as set forth in the SAPA; and

                  WHEREAS, the Board believes that entering into the lending transactions or the
guarantee of the lending transactions, as applicable, under that certain debtor-in-possession credit facility
is in the best interests of the Company; and

                 WHEREAS, the Company (as party to that certain Senior Secured Debtor-In-Possession
Revolving and Term Credit Agreement, the “DIP Borrower”) desires to enter into, deliver, and perform
its obligations under that certain Senior Secured Debtor-In-Possession Revolving and Term Credit
Agreement, dated on or around the date hereof (as may be amended, restated, amended and restated,
supplemented, and/or otherwise modified from time to time, the “DIP Credit Agreement”), by and among
the DIP Borrower, Briggs & Stratton AG, a Swiss corporation (“Swiss Borrower”), and the other
borrowers from time to time party thereto, as borrowers (together with the DIP Borrower and the Swiss
Borrower, each individually a “Borrower” and, collectively, the “Borrowers”), the lenders from time to
time party thereto (the “DIP Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
DIP Lenders (in such capacity, including any successor thereto, the “DIP Administrative Agent”) and as
collateral agent for the DIP Lenders (in such capacity, including any successor thereto, the “DIP
Collateral Agent,” and together with the DIP Administrative Agent, the “DIP Agents”), pursuant to which
$677,500,000 in aggregate principal amount will be made available to the Borrowers on the terms and
conditions set forth in the DIP Credit Agreement; and

               WHEREAS, severally pursuant to (i) the entry by the applicable bankruptcy court of any
interim and final orders approving the DIP Credit Agreement, (ii) that certain U.S. Senior Secured
Case 20-43597          Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                   Main Document
                                               Pg 7 of 26


in-Possession Collateral Agreement, dated on or around the date hereof (as may be amended, restated,
amended and restated, supplemented, and/or otherwise modified from time to time, the “DIP Security
Agreement”), by and among, the DIP Borrower, the other pledgors from time to time party thereto (together
with the DIP Borrower, each individually a “DIP Pledgor” and, collectively, the “DIP Pledgors”) and the
DIP Collateral Agent and (iii) that certain Debtor-in-Possession Guarantee Agreement, dated on or around
the date hereof (as may be amended, restated, amended and restated, supplemented, and/or otherwise
modified from time to time, the “DIP Guarantee Agreement”), among the DIP Borrower, the subsidiaries
of the DIP Borrower from time to time party thereto (together with the DIP Borrower, each individually a
“DIP Guarantor” and, collectively, the “DIP Guarantors”) and the DIP Collateral Agent, (x) the DIP
Pledgors shall grant to the DIP Collateral Agent for the benefit of the DIP Lenders and the other secured
parties a legal, valid, continuing, and enforceable security interest in the Collateral (with the priority fully
described therein and in the DIP Credit Agreement), (such grant, the “Security Grant”) and (y) the DIP
Guarantors shall guarantee, without limitation, the obligations of the Borrowers (under, without limitation,
the DIP Credit Agreement) (such guarantee the “Guaranty of Obligations”).

                  WHEREAS, the Board believes that taking the actions set forth below are in the best
interests of the Company and, therefore, desires to approve the following resolutions.

I.      Commencement of Chapter 11 Case

                  NOW, THEREFORE, BE IT RESOLVED, that the Board has determined, after due
consultation with the management and the legal and financial advisors of the Company, that it is desirable
and in the best interests of the Company, its creditors, and other parties in interest that a petition be filed by
the Company seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”); and be it further

                  RESOLVED, that any elected officer or director of the Company (each, an “Authorized
Officer”) be, and each of them, with full power and authority to act without the others, hereby is, authorized,
empowered and directed to execute and file in the name and on behalf of the Company, and under its
corporate seal or otherwise, all petitions, schedules, statements, motions, lists, applications, pleadings,
orders, and other documents in the United States Bankruptcy Court for the Eastern District of Missouri (the
“Bankruptcy Court”), and, in connection therewith, to employ and retain all assistance by legal counsel,
accountants, financial advisors, investment bankers and other professionals, and to take and perform any
and all further acts and deeds which such Authorized Officer, who may act without the joinder of any other
Authorized Officer, deems necessary, proper, or desirable in connection with the Company’s chapter 11
cases (each, a “Chapter 11 Case” and together, the “Chapter 11 Cases”), including, without limitation,
continuing to use cash in the ordinary course and negotiating, executing, delivering, and performing any
and all documents, agreements, certificates, and/or instruments in connection with the transactions and
professional retentions set forth in this resolution, with a view to the successful prosecution of such Chapter
11 Cases; and be it further

II.     Stalking Horse Agreement

                  RESOLVED, that the Board has carefully considered the terms and conditions of the
SAPA and the transactions contemplated thereby, and the Board has determined, after due consultation
with the management and the legal and financial advisors of the Company, that it is advisable and in the
best interests of the Company, its creditors, and other parties in interest to enter into the SAPA substantially
in the form discussed with the directors of the Company prior to and on the date hereof; and be it further
Case 20-43597         Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                  Main Document
                                              Pg 8 of 26


              RESOLVED, that the form, terms and provisions of the SAPA, and the execution, delivery
and performance thereof and the consummation of the transactions contemplated thereunder by the
Company, are hereby authorized and approved in all respects; and be it further

                  RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed in the name and on behalf
of the Company to negotiate, finalize, execute and deliver the SAPA, with any such changes, revisions,
amendments and additions thereto as any such Authorized Officer shall, in his or her sole discretion, deem
appropriate, such approval to be conclusively evidenced by such negotiation, finalization, execution and
delivery thereof, and that each Authorized Officer be, and each of them, with full power and authority to
act without the others, hereby is, authorized, empowered and directed in the name and on behalf of the
Company to cause the Company to perform its obligations under the SAPA and to cause the Company to
consummate the transactions contemplated by the SAPA in accordance with the terms of the SAPA and to
do any and all other acts and things, and to negotiate, finalize, execute and deliver any and all additional
certificates, documents or instruments, that, in the opinion of such Authorized Officer, shall be necessary,
desirable or appropriate to carry into effect the purposes and intent of these resolutions; and be it further

                 RESOLVED, that, in order for the Company to comply with all applicable requirements,
rules and regulations of domestic or foreign (whether national, federal, state, provincial, local or otherwise)
administrative or governmental agencies in each jurisdiction where the Company or any of its subsidiaries
conducts any business or owns any property or assets, the Authorized Officers be, and each of them, with
full power and authority to act without the others, hereby is, authorized, empowered and directed in the
name and on behalf of the Company to prepare or cause to be prepared, execute and file or cause to be filed,
and to pay any and all fees and costs related thereto or associated therewith, all registrations, notifications,
reports, statements, declarations, documents and information required to be filed by the Company with any
such administrative or governmental agency or agencies as may, in their judgment, be required or advisable
in connection with the SAPA or the transactions contemplated thereunder; and be it further

                  RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed in the name and on behalf
of the Company to negotiate, enter into, execute, deliver and perform obligations under one or more
ancillary agreements, including transfer documents relating to the SAPA and such similar agreements as
any such Authorized Officer shall, in his or her sole discretion, deem necessary, desirable or appropriate,
and to consent to or approve, the designation of any agent pursuant thereto; and be it further

                 RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered, and directed, in the name and on
behalf of the Company, to cause the Company to enter into, execute, deliver, certify, file and/or record,
perform, and approve any necessary public disclosures and filings, including any regulatory, governmental
or industry-related filings or actions, related to, and such other documents, agreements, instruments and
certificates as may be required by the SAPA, and to take such other actions that in the judgment of the
Authorized Officer shall be or become necessary, proper or desirable in connection execution or
implementation of the SAPA; and be it further

III.    Retention of Advisors

                 RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767 Fifth
Avenue, New York, New York 10153, is hereby retained as attorneys for the Company in the Chapter 11
Cases, subject to Bankruptcy Court approval; and be it further
Case 20-43597        Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                Main Document
                                             Pg 9 of 26


                RESOLVED, that the firm of Carmody MacDonald P.C., located at 120 South Central
Avenue #1800, Clayton, Missouri 63105, is hereby retained as attorneys for the Company in the Chapter
11 Cases, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the firm Foley & Lardner LLP, located at 777 East Wisconsin Avenue,
Milwaukee, WI 53202, is hereby retained as corporate counsel for the Company in the Chapter 11 Cases,
subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the firm of Houlihan Lokey Inc., located at 111 South Wacker Drive,
37th Floor, Chicago, Illinois 60606, is hereby retained as investment banker for the Company in the Chapter
11 Cases, subject to Bankruptcy Court approval; and be it further

                 RESOLVED, that the firm of Ernst & Young, LLP, located at 5 Times Square, New York,
New York 10036, is hereby retained as restructuring and tax advisors for the Company in the Chapter 11
Cases, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the firm of Deloitte LLP, located at 30 Rockefeller Plaza, New York,
New York 10112 is hereby retained as auditor and tax consultant for the Company in the Chapter 11 Cases,
subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the firm of Kurtzman Carson Consultants LLC, located at 1290 Avenue
of the Americas, 9th Floor, New York, New York 10104, is hereby retained as claims and noticing agent
for the Company in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

IV.     Entry into Debtor-In-Possession Facility

                RESOLVED, that in connection with the Chapter 11 Cases, it is in the best interest of the
Company to engage in, and the Company will obtain benefits from, the lending transactions or the guarantee
of the lending transactions, as applicable, under that certain debtor-in-possession credit facility in an
aggregate principal amount of up to $677,500,000 as evidenced by the DIP Credit Agreement; in each case,
subject to approval by the Bankruptcy Court, which is necessary and appropriate to the conduct, promotion
and attainment of the business of the Company (the “Debtor-in-Possession Financing”); and be it further

                  RESOLVED, that the form, terms and provisions of each of (i) the DIP Credit Agreement,
including the use of proceeds to provide liquidity for the Company throughout the Chapter 11 Cases,
substantially in the form presented to the Board, (ii) the DIP Guarantee Agreement, (iii) the DIP Security
Agreement, and (iv) any and all of the other agreements, including, without limitation, any guarantee,
security agreement, letters, certificates, documents, and instruments authorized, executed, delivered,
reaffirmed, verified, and/or filed in connection with the Debtor-in-Possession Financing (together with the
DIP Credit Agreement, the DIP Guarantee Agreement and the DIP Security Agreement, collectively, the
“DIP Financing Documents”) and the Company’s performance of its obligations thereunder, including,
without limitation, the borrowings, grants of security interests and guarantees, as applicable, contemplated
thereunder, are hereby confirmed, ratified and approved in all respects; and be it further

                 RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed, in the name and on
behalf of the Company, to cause the Company to negotiate and approve the terms, provisions of and
performance of, and to prepare, execute and deliver the DIP Financing Documents to which it is a party, in
the name and on behalf of the Company under its corporate seal or otherwise, and such other documents,
agreements, instruments, and certificates as may be required by any DIP Agent or the DIP Lenders or
required by the DIP Credit Agreement and any other DIP Financing Documents; and be it further
Case 20-43597         Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                  Main Document
                                             Pg 10 of 26



                RESOLVED, that the Company be, and hereby is, authorized, empowered and directed to
incur or guarantee, as applicable, the obligations (including, without limitation, the Obligations as defined
in the DIP Credit Agreement) and to undertake any and all related transactions contemplated under the DIP
Financing Documents including the granting of security thereunder (collectively, the “DIP Financing
Transactions”); and be it further

                 RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed to, as part of the adequate
protection to be provided to the DIP Lenders and DIP Agents under the DIP Credit Agreement, to grant
replacement security interests in, and replacement liens on, any and all property of the Company as
collateral pursuant to the Bankruptcy Court’s orders to secure all of the obligations and liabilities of the
Company thereunder to the DIP Lenders and the DIP Agents, and to authorize, execute, verify, file, and/or
deliver to the DIP Agents, on behalf of the Company, all agreements, documents, and instruments required
by the DIP Lenders or the DIP Agents in connection with the foregoing; and be it further

                  RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed, in the name and on
behalf of the Company, to take all such further actions including, without limitation, to pay all fees and
expenses, in accordance with the terms of the DIP Financing Documents, which shall, in such Authorized
Officer’s sole judgment, be necessary, proper, or advisable to perform the Company’s obligations under or
in connection with the DIP Financing Documents and the transactions contemplated therein and to carry
out fully the intent of the foregoing resolutions; and be it further

                 RESOLVED, that the Authorized Officers be, and each of them, with full power and
authority to act without the others, hereby is, authorized, empowered and directed, in the name and on
behalf of the Company, to execute and deliver any amendments, supplements, modifications, renewals,
reaffirmations, replacements, consolidations, substitutions, and extensions of the DIP Credit Agreement
and/or any of the DIP Financing Documents which shall, in such Authorized Officer’s sole judgment, be
necessary, proper, or advisable; and be it further

V.      Debtor-In-Possession Financing

                  RESOLVED, that the DIP Borrower is hereby authorized to execute and deliver, and to
borrow and obtain letters of credit, as applicable, under, the DIP Credit Agreement, the DIP Security
Agreement, the DIP Guarantee Agreement, and the Additional DIP Documents (as defined below) to which
the DIP Borrower is a party or signatory and the performance of its obligations thereunder and transactions
contemplated thereby thereunder and under the Interim Order (as defined in the DIP Credit Agreement) and
the Final Order (as defined in the DIP Credit Agreement), including, without limitation, the incurrence of
debt, the granting of security interests (including without limitation, the Security Grant), the granting of
pledges, and the making of guarantees thereunder (including, without limitation, the Guaranty of
Obligations) and such other actions, and omissions to take actions, as are necessary, appropriate or desirable
in connection with the foregoing, and that any elected officer (including, without limitation, any chief
executive officer, chief financial officer, treasurer, assistant treasurer, president, vice president, secretary
and assistant secretary) of the DIP Borrower (each, an “Authorized Person”), be, and each of them hereby
is individually, authorized, empowered and directed, in the name and on behalf of the DIP Borrower, to
execute and deliver the DIP Credit Agreement, the DIP Security Agreement, the DIP Guarantee Agreement,
and the Additional DIP Documents to which the DIP Borrower is a party or signatory and the performance
of its obligations thereunder and under the Interim Order and the Final Order, including, without limitation,
the incurrence of debt, the granting of security interests (including, without limitation, the Security Grant)
and the making of guarantees thereunder (including, without limitation, the Guaranty of Obligations) and
Case 20-43597         Doc 1     Filed 07/20/20 Entered 07/20/20 03:25:31                 Main Document
                                            Pg 11 of 26


such other actions, and omissions to take actions, as are necessary, appropriate or desirable in connection
with the foregoing, with such modifications thereto as such Authorized Person executing the same shall
approve, his or her execution thereof being deemed conclusive evidence of such approval; and be it further

                  RESOLVED, that the Authorized Persons of the DIP Borrower be, and each of them, with
full power and authority to act without the others, hereby is individually authorized, empowered and
directed, in the name and on behalf of the DIP Borrower, to execute and deliver, and attest to such execution
and delivery of, in the name of and on behalf of the DIP Borrower, all such other agreements (including,
without limitation, any security agreements, pledge agreements, guaranty agreements, notes, intercreditor
agreements, mortgages, deeds, control agreements, and other collateral documents), certificates,
instruments and other writings (as may be amended, restated, amended and restated, supplemented, and/or
otherwise modified from time to time, the “Additional DIP Documents”), and to take all such other actions,
as such Authorized Person may deem necessary or appropriate in connection with the transactions
contemplated by these resolutions; and be it further

                  RESOLVED, the DIP Borrower will obtain benefits from the DIP Credit Agreement, the
DIP Security Agreement, the DIP Guarantee Agreement and the Additional DIP Documents, and it is in the
best interest of the DIP Borrower to enter into the DIP Credit Agreement, the DIP Security Agreement, the
DIP Guarantee Agreement and the Additional DIP Documents and be bound by the Interim Order and the
Final Order; and be it further

                 RESOLVED, that the DIP Borrower hereby authorizes, adopts and approves, in all
respects the form, terms and provisions of the DIP Credit Agreement, the DIP Security Agreement, the DIP
Guarantee Agreement, the Interim Order, the Final Order and any other Additional DIP Documents; and be
it further

                 RESOLVED, that the DIP Borrower is authorized to update the DIP Credit Agreement,
the DIP Security Agreement, the DIP Guarantee Agreement, and any Additional DIP Documents and the
transactions contemplated thereby and is authorized to enter into any Additional DIP Documents to which
the DIP Borrower is or is contemplated to be a party and any other agreements, documents, certificates or
filings that any Authorized Person of the DIP Borrower determines are necessary, appropriate or desirable
in connection with the DIP Credit Agreement, the DIP Security Agreement, the DIP Guarantee Agreement,
the Interim Order, the Final Order and any other Additional DIP Documents to which the DIP Borrower is
or is contemplated to be a party, as security for the Obligations or any portion of them and as otherwise
provided in the DIP Credit Agreement, the DIP Security Agreement, the DIP Guarantee Agreement, or the
Additional DIP Documents; and be it further

                  RESOLVED, that the Authorized Persons of the DIP Borrower be, and each of them, with
full power and authority to act without the others, hereby is individually authorized, empowered and
directed, in the name and on behalf of the DIP Borrower, to execute and deliver such additional assignments,
stock powers, powers of attorney, notices (including, without limitation, borrowing requests), lien
perfection documents, consents to assignment, subordination agreements, interest rate protection and other
hedging agreements, letters of credit and master letter of credit agreements, cash management agreements,
assignments, collateral assignments, fee letters and other customary loan documents, third party collateral
access agreements, bailee letters, deposit account control agreements, securities account control
agreements, insurance certificates, UCC financing statements, mortgages, deeds of trust, warehouse
notifications, collateral assignments, and other customary secured loan documents and other agreements,
certificates, instruments and other writings (all of the foregoing, for the avoidance of doubt, constituting
Additional DIP Documents hereunder) as any DIP Agent or the DIP Lenders may request or as may be
necessary or appropriate in the sole judgment of such Authorized Person to create, preserve and perfect the
Case 20-43597         Doc 1     Filed 07/20/20 Entered 07/20/20 03:25:31                  Main Document
                                            Pg 12 of 26


security interests and other liens required or contemplated pursuant to, or otherwise to give effect to any of
the transactions contemplated by, any of the Additional DIP Documents; and be it further

                RESOLVED, that the Authorized Persons of the DIP Borrower be, and each of them, with
full power and authority to act without the others, hereby is individually authorized, authorized, empowered
and directed, in the name and on behalf of the DIP Borrower, to execute and deliver all such other
agreements, certificates, instruments and other writings, and to take all such other actions, as any such
Authorized Person may deem necessary or appropriate in connection with the transactions contemplated by
these resolutions (and the DIP Credit Agreement, the DIP Security Agreement, the DIP Guarantee
Agreement, the Additional DIP Documents, the Interim Order and the Final Order); and be it further

                RESOLVED, that all actions, proceedings, elections, appointments, approvals,
assignments, grants, transfers, agreements, acts, declarations, instruments, documents, executions and
transactions, whether done, taken, executed or acted upon, or purported to be done, taken, executed or acted
upon prior to the date hereof, by or on behalf of the DIP Borrower in connection with the DIP Credit
Agreement, the DIP Security Agreement, the DIP Guarantee Agreement, or any of the Additional DIP
Documents, be, and the same hereby are, approved, adopted, ratified and confirmed in all respects; and be
it further

                  RESOLVED, that the Authorized Persons of the DIP Borrower be, and each of them, with
full power and authority to act without the others, hereby is individually authorized, empowered and
directed, in the name and on behalf of the DIP Borrower, to take such additional actions, to perform all acts
and deeds, and to execute, ratify, certify, deliver, file and record such additional agreements, certificates,
instruments and other writings as any of them may deem necessary or appropriate to implement the
provisions of the foregoing resolutions (including, without limitation, amendments, restatements,
replacements, supplements, extensions, reaffirmations or other modifications of the DIP Credit Agreement,
the DIP Security Agreement, the DIP Guarantee Agreement, the Additional DIP Documents and any of the
foregoing documents from time to time) or otherwise in connection with the DIP Credit Agreement, the
DIP Security Agreement, the DIP Guarantee Agreement or any of the Additional DIP Documents, to
appoint such agents on behalf of the DIP Borrower as any such Authorized Person may deem necessary or
appropriate in connection with the foregoing resolutions or to comply with the requirements of the
agreements, certificates, instruments and other writings approved by the foregoing resolutions, the authority
for the taking or performing of such actions, acts or deeds and the execution, ratification, certification,
delivery, filing or recording of such agreements, certificates, instruments or other writings to be
conclusively evidenced thereby; and be it further

                 RESOLVED, that, to the extent the DIP Borrower serves as the sole member, managing
member or other governing body (collectively, a “Controlling Company”), in each case, of any other
company (a “Controlled Company”), each Authorized Person, any one of whom may act without the joinder
of any of the others, be, and each of them hereby is, severally authorized, empowered and directed in the
name and on behalf of such Controlling Company (acting for such Controlled Company in the capacity set
forth above, as applicable), to take all of the actions on behalf of such Controlled Company that an
Authorized Person is herein duly authorized to take on behalf of such Controlling Company; and be it
further

VI.     General Authority and Ratification

               RESOLVED, that any Authorized Officer, who may act without the joinder of any other
Authorized Officer, is hereby authorized, empowered, and directed, in the name and on behalf of the
Company, to cause the Company to enter into, execute, deliver, certify, file and/or record, and perform,
such agreements, instruments, motions, affidavits, applications for approvals or rulings of
Case 20-43597        Doc 1     Filed 07/20/20 Entered 07/20/20 03:25:31                Main Document
                                           Pg 13 of 26


governmental or regulatory authorities, certificates, or other documents, and to take such other actions
that in the judgment of any Authorized Officer, who may act without the joinder of any other Authorized
Officer, shall be or become necessary, proper, or desirable in connection with these resolutions; and be it
further

               RESOLVED, that any and all past actions heretofore taken by any Authorized Officer in
the name and on behalf of the Company in furtherance of any or all of the preceding resolutions be, and the
same hereby are, ratified, confirmed, and approved in all respects as the acts and deeds of the Company.
                   Case 20-43597               Doc 1         Filed 07/20/20 Entered 07/20/20 03:25:31                                      Main Document
                                                                         Pg 14 of 26
    Fill in this information to identify the case:

    Debtor name: Briggs & Stratton Corporation
    United States Bankruptcy Court for the Eastern District of Missouri
                                                  (State)
    Case number (If known):                                                                                                                          ☐ Check if this is an
                                                                                                                                                     amended filing


    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
    Largest Unsecured Claims and Are Not Insiders                                12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
    Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
    unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


Name of creditor and complete mailing        Name, telephone number, and email             Nature of the       Indicate if    Amount of unsecured claim
address, including zip code                  address of creditor contact                     claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                          example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                            debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                               loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                           professional
                                                                                           services, and
                                                                                           government
                                                                                             contracts)
                                                                                                                               Total claim, if     Deduction for         Unsecured
                                                                                                                                 partially            value of             claim
                                                                                                                                 secured            collateral or
                                                                                                                                                       setoff
1       Wilmington Trust N.A.                Attn.: Peter Finkel                            Unsecured        Unliquidated                                               $195,462,000
                                             Phone:                                           Notes
        50 South Sixth Street, Suite 1290    Facsimile: 612-217-5651
        Minneapolis, Minnesota 55402         Email: pfinkel@wilmingtontrust.com

2       MuniStrategies, LLC                  Attn.: Mark McCreery                        New Market Tax                        $12,375,000            $338,250          $12,036,750
        Muni Strategies Sub- CDE#24, LLC     Phone: (601) 213-0414                       Credit Financing
                                             Facsimile:
        2819 North State Street (39216-      Email: mark@munistrategies.com
        4306)
        P.O. Box 2170
        Jackson, MS 39225-2170
3       DV Community Investment, LLC         Attn.: DV Community Investment, LLC         New Market Tax                         $7,760,000            $225,000           $7,535,000
        DVCI CDE XXXIV, LLC                  DVCI CDE XXXIV, LLC                         Credit Financing
        c/o Dudley Ventures                  Phone: (602)759-5292
                                             Facsimile:
        22 E. Jackson Street                 Email: jlewis@dudleyventures.com
        Phoenix, AZ 85004
4       ZHEJIANG ZHOULI INDUSTRIAL CO        Attn.: Zhou Jei (Danny Zhou)                 Trade Payables                                                                 $ 4,941,699
                                             Phone:      +86 18869915999
        JINYANSHAN INDUSTRIAL ZONE           Facsimile:
        WUYI 130, CN 321210                  Email: sales@chinazhouyi.cn

5       Sears, Roebuck & Co. Bankruptcy      Attn.: Brigette G. Mcgrath and Gary              General         Contingent,                                                $3,816,056
                                             Underdahl, ASK LLP                              Litigation      Unliquidated,
        2600 Eagan Woods Drive, Suite 400    Phone: 651-289-3857                                               Disputed
        St. Paul, MN 55121                   Facsimile: 651-406-9676
                                             Email: gunderdahl@askllp.com

6       SunTrust Community Capital, LLC BS   Attn: Steve Ross                            New Market Tax                         $3,500,000            $36,094            $3,463,906
        Statesboro Investment Fund, LLC ST   Phone: (404) 813-2415                       Credit Financing
        CDE XXXVIII, LLC                     Facsimile:
        c/o SunTrust Bank                    Email: steve.ross@suntrust.com

        1155 Peachtree Street, Suite 300
        Atlanta, GA 30309




    Official Form 204                                   List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 1
                   Case 20-43597                 Doc 1         Filed 07/20/20 Entered 07/20/20 03:25:31                                      Main Document
               Briggs & Stratton Corporation                               Pg 15 of 26 Case number (if known)                               20-_____ ( )
               Name

Name of creditor and complete mailing          Name, telephone number, and email             Nature of the       Indicate if    Amount of unsecured claim
address, including zip code                    address of creditor contact                     claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                            example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                              debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                                 loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                             professional
                                                                                             services, and
                                                                                             government
                                                                                               contracts)
                                                                                                                                 Total claim, if     Deduction for         Unsecured
                                                                                                                                   partially            value of             claim
                                                                                                                                   secured            collateral or
                                                                                                                                                         setoff
7       AMERICAN HONDA MOTOR                   Attn.: Dan Wahn                              Trade Payables                                                                 $ 3,250,478
        COMPANY INC                            Phone: (678) 339-2597
                                               Facsimile:
        1919 TORRANCE BLVD                     Email: Dan_Wahn@ahm.honda.com
        TORRANCE, CA US 90501-2746
8       JIANGSU JIANGHUAI ENGINE CO LTD        Attn.: Bian Ming                             Trade Payables                                                                 $3,058,526
                                               Phone: +86 13961996066
        NO 58 SOUTH XIWANG ROAD                Facsimile:
        YANCHENG 100 CN 224007                 Email: bianming@dongyin.com

9       HYDRO-GEAR LP                          Attn.: Mike McCoy                            Trade Payables                                                                 $2,694,164
                                               Phone: (317) 821-0477
        120 SOUTH LASALLE ST                   Facsimile:
        CHICAGO, IL US 60603-3403              Email: MMcCoy@hydro-gear.com

10      STARTING USA CORPORATION               Attn.: Charles Fortner, President            Trade Payables                                                                 $2,553,100
                                               Phone: (573) 686-9388 ext 113
        1676 ROWE PKWY                         Facsimile:
        POPLAR BLUFF, MO US 63901-7014         Email: charlie.fortner@startingusa.com

11      Leslie and Daniel Fassett re: Matter   Attn.: Matthew Casey                        Product Liability                                                               $2,000,000
        #454                                   Phone: 215-574-2000                            Litigation
                                               Facsimile:
        c/o Ross Feller Casey, LLP             Email: mcasey@rossfellercasey.com;
        1650 Market Street                            rgoldgen@rossfellercasey.com
        Suite 3450
        Philadelphia, PA 19103
12       ZHEJIANG CONSTANT ENGINE              Attn.: Meng Yang, Eric Yin                   Trade Payables                                                                 $1,975,149
                                               Phone:       +86 13957551800
        YUEYING ROAD PAOJIANG IND COM          1-909-680-9096
        PARK                                   Facsimile:
        SHAOXING 130 CN 312000                 Email: mengy@zjconstant.com
                                                      ericyin@zjconstant.com

13      ANTHEM BLUE CROSS BLUE SHIELD          Attn.: Emily Wilson                            Employee         Contingent,                                                 $1,756,287
                                               Phone: (708) 638-9355                           Medical         Unliquidated
        1671 W Streetsboro Rd                  Facsimile:                                  Insurance Claims
        Peninsula, OH 44264                    Email:

14      CHANGZHOU GLOBE CO LTD                 Attn.: Chen Yin                              Trade Payables                                                                 $1,519,651
                                               Phone: +86 15895061888
        NO. 65 (3-4) XINGGANG ROAD             Facsimile:
        ZHONGLOU ZONE, CHANGZHOU 100           Email: yin@globetools.com
        CN 213023

15      METAL TECHNOLOGIES                     Attn.: Matt Fetter                           Trade Payables                                                                 $1,124,037
                                               Phone: (260) 572-2150
        2260 RELIABLE PKWY                     Facsimile:
        CHICAGO, IL US 60686-0022              Email: mfetter@metal-technologies.com

16       MAZAK OPTONICS CORPORATION            Attn.: Sherry Liu                            Trade Payables                                                                 $1,120,500
                                               Phone:
        39003 TREASURY CTR                     Facsimile:
        Chicago, IL US 60694-9000              Email: sliu@mazaklaser




    Official Form 204                                     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 2
                Case 20-43597               Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                                       Main Document
            Briggs & Stratton Corporation                          Pg 16 of 26 Case number (if known)                                20-_____ ( )
            Name

Name of creditor and complete mailing   Name, telephone number, and email             Nature of the       Indicate if    Amount of unsecured claim
address, including zip code             address of creditor contact                     claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                     example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                       debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                          loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                      professional
                                                                                      services, and
                                                                                      government
                                                                                        contracts)
                                                                                                                          Total claim, if     Deduction for         Unsecured
                                                                                                                            partially            value of             claim
                                                                                                                            secured            collateral or
                                                                                                                                                  setoff
17   ACCURATE FABRICATION LLC           Attn.: Dave Meixelsperger                    Trade Payables                                                                 $1,024,350
                                        Phone: (262) 670-9428 ext 204
     2050 CONSTITUTION AVE              Facsimile:
     HARTFORD, WI US 53027-8915         Email: DaveM@accuratefab.net

18   GREEN BAY PACKAGING INC            Attn.: Roy Schneider                         Trade Payables                                                                  $969,440
                                        Phone: (920) 433-5230
     BIN 53139                          Facsimile:
     MILWAUKEE, WI US 53288-0001        Email: rschneider@gbp.com

19   TREND TECHNOLOGIES LLC             Attn.: Brian Dickstein                       Trade Payables                                                                  $913,657
                                        Phone: (847) 640-2382
     4626 Eucalyptus Ave                Facsimile:
     Chino, CA 91710                    Email: bdickstein@trendtechnologies.com

20   HOFFER PLASTICS CORPORATION        Attn.: William Hoffer                        Trade Payables                                                                  $884,545
                                        Phone: (847)-741-5740
     LOCK BOX 6617 131 S. DEARBORN      Facsimile:
     CHICAGO, IL US 60678-6617          Email: hoffer@hofferpl.com

21   R R DONNELLEY & SONS COMPANY       Attn.: William Gust                          Trade Payables                                                                  $816,590
                                        Phone: (713) 907-6432
     7810 SOLUTION CTR                  Facsimile:
     CHICAGO, IL US 60677-0001          Email: william.gust@rrd.com

22   PLASTOCON INC                      Attn.: Joe Chmielewski                       Trade Payables                                                                  $804,214
                                        Phone: (262) 569-3131
     1200 W 2ND ST                      Facsimile:
     OCONOMOWOC, WI US 53066-3403       Email: joe.c@plastocon.com

23   WRIGHT METAL PRODUCTS CRATES       Attn.: Clyde Edwards                         Trade Payables                                                                  $681,857
     LLC                                Phone: (256) 239-6769
                                        Facsimile:
     111 FRANKLIN ST                    Email: cedwards@wmpcrates.com
     LAVONIA, GA US 30553-4403
24   DANTHERM S.P.A.                    Attn.:                                       Trade Payables                                                                  $656,981
                                        Phone: +39 045 6770533
     Via Gardesana 11                   Facsimile: +39 045 6770534
     37010 Pastrengo (VR), Italy        Email: info.it@dantherm.com

25   DUTCHLAND PLASTICS LLC             Attn.: Raka Rao                              Trade Payables                                                                  $618,560
                                        Phone: (920) 918-1855
     54 ENTERPRISE CT                   Facsimile:
     OOSTBURG, WI US 53070-1656         Email: rakarao@dutchland.com

26   G H TOOL & MOLD INC                Attn.: Michelle Stuckhoff                    Trade Payables                                                                  $610,948
                                        Phone: 636-231-6504
     28 CHAMBER DR                      Facsimile:
     Washington, MO US 63090-5279       Email: michelle@ghtool.com

27   PRO UNLIMITED, INC.                Attn.:                                       Trade Payables                                                                  $594,911
                                        Phone: 800-291-1099
     7777 Glades Road                   Facsimile:
     Suite 208                          Email: information@prounlimited.com
     Boca Raton, FL 33434




 Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 3
                Case 20-43597               Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                                      Main Document
            Briggs & Stratton Corporation                          Pg 17 of 26 Case number (if known)                               20-_____ ( )
            Name

Name of creditor and complete mailing   Name, telephone number, and email            Nature of the       Indicate if    Amount of unsecured claim
address, including zip code             address of creditor contact                    claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                    example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                      debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                         loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                     professional
                                                                                     services, and
                                                                                     government
                                                                                       contracts)
                                                                                                                         Total claim, if     Deduction for         Unsecured
                                                                                                                           partially            value of             claim
                                                                                                                           secured            collateral or
                                                                                                                                                 setoff
28    A R NORTH AMERICA                 Attn.: Jon Notch                            Trade Payables                                                                  $588,652
                                        Phone: (763) 398-6074
     140 81ST AVE NE                    Facsimile:
     Minneapolis, MN US 55432-1770      Email: JonN@arnorthamerica.com

29   CDW LIMITED                        Attn.: Bruce Kurkiewicz                     Trade Payables                                                                  $537,459
                                        Phone: 262-521-5660
     200 N MILWAUKEE AVENUE             Facsimile:
     Vernon Hills, IL 43785             Email: bruce.kurkiewicz@cdw.com

30   LELAND POWELL FASTENERS LLC        Attn.:                                      Trade Payables                                                                  $527,367
                                        Phone: 812-689-8990
     288 Holbrook Drive                 Facsimile:
     Wheeling, IL 60090                 Email:




 Official Form 204                                List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 4
Case 20-43597           Doc 1   Filed 07/20/20 Entered 07/20/20 03:25:31           Main Document
                                            Pg 18 of 26


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

                                               §      Chapter 11
In re:                                         §
                                               §      Case No. 20-_____-_____
BRIGGS & STRATTON                              §
CORPORATION,                                   §
                                               §
                   Debtor.                     §

               CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1


                   Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedures, attached hereto as Exhibit A is an organizational chart reflecting all of the

ownership interests in Briggs & Stratton Corporation, a Wisconsin Corporation (“Briggs &

Stratton”), and its affiliated debtors (the “Affiliated Debtors”) as proposed debtors and debtors-

in-possession in the above captioned chapter 11 cases (collectively, the ”Debtors”). Briggs &

Stratton, on behalf of itself and the Affiliated Debtors, respectfully represents as follows:

                   1.     The following entities own equity interests in Briggs & Stratton in the

following amounts: (i) BlackRock Fund Advisors (15.03%), (ii) Dimensional Fund Advisors, LP

(7.02%), (iii) GMT Capital Corp. (5.40%), and (iv) The Vanguard Group, Inc. (5.27%). To the

best of the Debtors’ knowledge and belief, no other person or entity owns, either directly or

indirectly, 10% or more of the common stock of Briggs & Stratton.

                   2.     Briggs & Stratton owns 100% of the equity interests of Billy Goat

Industries, Inc.

                   3.     Briggs & Stratton owns 100% of the equity interests of Allmand Bros.,

Inc.
Case 20-43597         Doc 1   Filed 07/20/20 Entered 07/20/20 03:25:31         Main Document
                                          Pg 19 of 26


               4.       Briggs & Stratton owns 100% of the equity interests of Briggs & Stratton

International, Inc.

               5.       Briggs & Stratton owns 100% of the equity interests of Briggs & Stratton

Tech, LLC.
Case 20-43597   Doc 1   Filed 07/20/20 Entered 07/20/20 03:25:31   Main Document
                                    Pg 20 of 26


                                    Exhibit A

                              Organizational Chart
Case 20-43597   Doc 1   Filed 07/20/20 Entered 07/20/20 03:25:31   Main Document
                                    Pg 21 of 26
Case 20-43597           Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                      Main Document
                                               Pg 22 of 26


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

                                                       §           Chapter 11
In re:                                                 §
                                                       §           Case No. 20-_____-_____
BRIGGS & STRATTON                                      §
CORPORATION,                                           §
                                                       §
                  Debtor.                              §

                               Attachment to Voluntary Petition for
                      Non-Individuals Filing for Bankruptcy under Chapter 11

      1.     If any of the debtor’s securities are registered under Section 12 of the Securities
Exchange Act of 1934, the SEC file number is 1-1370.
       2.      The following financial data is the latest available information and refers to the
debtor’s condition on March 29, 2020.
         a. Total assets                                                                         $ 1,589,398,000
         b. Total debts (including debts listed in 2.c., below)                                  $ 1,350,058,000
         c. Debt securities held by more than 500 holders:

                                                                                             Approximate
                                                                                             number of
                                                                                             holders:
             secured           unsecured          subordinated             $202.2 million of     Unknown 1
                                                                           Unsecured Notes
             secured           unsecured          subordinated             $
             secured           unsecured          subordinated             $
             secured           unsecured          subordinated             $

         Number of shares of preferred stock                                                      0
         Number of shares of common stock                                                         42,452,035

         Comments, if any:
         ________________________________________________________________________
         ________________________________________________________________________

1
  As of the Petition Date, approximately $195.5 million of principal, plus all accrued but unpaid interest (including
approximately $6.7 million of unpaid interest due on June 15, 2020), fees, and expenses is outstanding under the
Unsecured Notes. The total number of holders is presently unknown, as the Unsecured Notes are held through a
third party. While the Debtors do not have access to the total amount of holders, they have included the Unsecured
Notes herein out of an abundance of caution.


                                                  List of Equity Holders
Case 20-43597      Doc 1     Filed 07/20/20 Entered 07/20/20 03:25:31          Main Document
                                         Pg 23 of 26


       3.     Brief description of debtor’s business:
Briggs & Stratton Corporation is a producer of gasoline engines for outdoor power equipment
and a designer, manufacturer and marketer of power generation, pressure washer, lawn and
garden, turf care, and job site products.
       4.     List the names of any person who directly or indirectly owns, controls, or holds,
with power to vote, 5% or more of the voting securities of debtor:
               Blackrock, Inc.                             15.03%
               Dimensional Fund Advisors L.P.              7.02%
               GMT Capital Corp.                           5.40%
               The Vanguard Group, Inc.                    5.27%
Case 20-43597         Doc 1      Filed 07/20/20 Entered 07/20/20 03:25:31                    Main Document
                                             Pg 24 of 26


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

                                                   §        Chapter 11
In re:                                             §
                                                   §        Case No. 20-_____-______
BRIGGS & STRATTON                                  §
CORPORATION,                                       §
                                                   §
                Debtor.                            §

     LIST OF EQUITY HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(3) 2

                Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the

following identifies all holders having a direct or indirect ownership interest, of the above-

captioned debtor in possession.

Check applicable box:

☐        There are no equity security holders or corporations that directly or indirectly own 10%
         or more of any class of the debtor’s equity interest.

☒        The following are the debtor’s equity security holders (list holders of each class, showing
         the number and kind of interests registered in the name of each holder, and the last
         known address or place of business of each holder):

    Name and Last Known Address of Equity                      Kind/Class of                Number of
               Interest Holder                                   Interest                 Interests Held

              BlackRock Fund Advisors
                 55 East 52nd Street                           Common Stock                   15.03%
                New York, NY 10055

           Dimensional Fund Advisors LP
                  Building One
                                                               Common Stock                    7.02%
               6300 Bee Cave Road
                Austin, TX 78746



2
    This list reflects holders of five percent or more of Briggs & Stratton Corporation’s common stock, as of
    March 31, 2020. This list serves as the required disclosure by the Debtor pursuant to Rule 1007 of the Federal
    Rules of Bankruptcy Procedure. By separate motion filed contemporaneously herewith, the Debtor is
    requesting a waiver of the requirement under Rule 1007 to file a list of all its equity security holders.
Case 20-43597   Doc 1   Filed 07/20/20 Entered 07/20/20 03:25:31     Main Document
                                    Pg 25 of 26


  Name and Last Known Address of Equity      Kind/Class of           Number of
             Interest Holder                   Interest            Interests Held
             GMT Capital Corp.
         2300 Windy Ridge Parkway
                                             Common Stock             5.40%
              Suite 550 South
          Atlanta, GA 30339-5665

         The Vanguard Group, Inc.
           100 Vanguard Blvd.                Common Stock             5.27%
           Malvern, PA 19355
             Case 20-43597              Doc 1          Filed 07/20/20 Entered 07/20/20 03:25:31                  Main Document
                                                                   Pg 26 of 26




Fill in this information to identify the case.

Debtor name: Briggs & Stratton Corporation
United States Bankruptcy Court for the Eastern District of Missouri

                                                 (State)
Case number (If known):



Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15


An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for
the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of
those documents. This form must state the individual's position or relationship to the debtor, the identity of the document, and the date. Bankruptcy
Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and
3571.


            Declaration and signature


    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
    another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:
    D      Schedule A/8: Assets-Real and Personal Property (Official Form 206A/B)
    D      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)
    D      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    D      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    D      Schedule H: Codebtors (Official Form 206H)
    D      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    D      Amended Schedule
    0      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form
           204)
    0      Other document that requires a declaration Consolidated Corporate Ownership Statement. Form 201A. and List of Equity Holders




    Executed on July 20. 2020                      X
                MM/DD/YYYY
                                                           Mark A. Schwertfeger
                                                           Printed name
                                                           Senior Vice President and Chief Financial Officer
                                                           Position or relationship to debtor




                                                                         List of Equity Holders
